DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 and 10-12, in the reply filed on 8/03/2022 is acknowledged.

Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/03/2022.

Claim Objections
Claims 1-2, 6, 7 and 8 are objected to because of the following informalities:
In claim 1 line 2, “a” should be added before “crystalline silicon substrate”.
In claim 1 line 4, “a” should be added before “through hole”.
In claim 2 line 3, “the surface” should be changed to “a surface”.
In claim 6 line 1, “The crystalline silicon solar cells” should be changed to “The crystalline silicon solar cell”.
In claim 7 line 1, “A crystalline silicon solar cells” should be changed to “The crystalline silicon solar cell”.
In claim 8 line 2, “a” should be added before “crystalline silicon substrate”.
In claim 8 line 4, “a” should be added before “through hole”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8, 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 6 and 7 contain the limitation “the other side of said crystalline silicon substrate”. A “side” of the crystalline silicon substrate has not been set forth in claim 1, from which claims 6 and 7 depend, and it is unclear what “the other side” is referring to.

Claim 8 contains the limitation “A crystalline silicon solar cells” in line 1. It is unclear if one cell is required or multiple cells are required. For the purpose of this Office Action, claim 8 line 1 will be treated as reading “A crystalline silicon solar cell”. 

	Claim 10 contains the limitation “wherein said solar cell string comprises a plurality of solar cells, characterized in that said solar cells is the crystalline silicon solar cell according to claim 1” which is unclear. For the purpose of this Office Action, the above limitations will be treated as if it reads “wherein said solar cell string comprises a plurality of solar cells, characterized in that each of said solar cells is the crystalline silicon solar cell according to claim 1”.

	Claim 12 depends from claim 3 which sets forth a plurality of through holes. Claim 12 refers to “the through hole” which does not have clear antecedent basis. For the purpose of this Office Action, claim 12 will be treated as reading “one of the through holes”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6 and 11-12 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Park et al. (US 2010/0319763).

Regarding claim 1, Park discloses a crystalline silicon solar cell in Figure 1, including: 
a crystalline silicon substrate (100) ([25]),
	a passivation layer (108) that is provided on said crystalline silicon substrate (100) and has a through hole (116) ([33]-[34]),
	a carrier collection layer (dopant layer 110) that is provided on said passivation layer (108) ([35]-[36]); and,
an electrode (rear electrode 112) that is in contact with said carrier collection layer (110) ([52]-[53]);
wherein, said carrier collection layer (dopant layer 110) comes into contact with the crystalline silicon substrate (100) via the through hole (116) on said passivation layer (108) ([43]-[44]).

Regarding claim 2, Park discloses all of the claim limitations as set forth above. Park further discloses that the through hole (116) has a cross-section of linear, circular or polygonal shape in a direction parallel to a surface of said crystalline silicon substrate (100) (As shown in Figure 1, the cross-section of the through holes is polygonal, specifically a rectangle).

Regarding claim 3, Park discloses all of the claim limitations as set forth above. Park further discloses that the passivation layer (108) is provided with a plurality of through holes (116) (Figure 1 and [43]-[44]).

Regarding claim 4, Park discloses all of the claim limitations as set forth above. Park further discloses that the electrode (112) has a portion (117) corresponding to the through hole (116) on said passivation layer (108) (Figure 1, [24], [38], and [46]).

Regarding claim 6, Park discloses all of the claim limitations as set forth above. Park further discloses a doped layer (102) that is provided on the other side of said crystalline silicon substrate (100) ([27] and Figure 1), and
	a second electrode (106) that is in contact with said doped layer (102) ([24]); 
	said carrier collection layer (110) has a conductivity type that is opposite to that of said doped layer (102) ([27] and [35]).

Regarding claims 11 and 12, Park discloses all of the claim limitations as set forth above. Park further discloses that the electrode (112) has a portion (117) corresponding to the through hole (116) on said passivation layer (108) (Figure 1, [24], [38], and [46]).

Claims 1-4, 8 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Granek et al. (US 2012/0138138).

	Regarding claim 1, Granek discloses a crystalline silicon solar cell in Figure 1, including: 
a crystalline silicon substrate (2) ([52] and [59]), 
a passivation layer (4) that is provided on said crystalline silicon substrate (2) and has a through hole ([59] and Figure 1), 
a carrier collection layer (5) that is provided on said passivation layer (4) ([59]), 
and an electrode (6) that is in contact with said carrier collection layer (5) ([59]); 
wherein, said carrier collection layer (5) comes into contact with the crystalline silicon substrate (2) via the through hole on said passivation layer (4) ([59]).  

Regarding claim 2, Granek discloses all of the claim limitations as set forth above. Granek additionally discloses that the through hole has a cross-section of linear, circular or polygonal shape in a direction parallel to a surface of said crystalline silicon substrate (See rectangular polygon shape, Figure 1).  

Regarding claim 3, Granek discloses all of the claim limitations as set forth above. Granek additionally discloses that said passivation layer (4) is provided with a plurality of through holes (Figure 1).  

Regarding claims 4 and 11-12, Granek discloses all of the claim limitations as set forth above. Granek additionally discloses that the electrode (6) has a portion corresponding to the through hole on said passivation layer (4) (Figure 1).  



	Regarding claim 8, Granek discloses a crystalline silicon solar cell in Figure 1, including: 
a crystalline silicon substrate (2) ([52] and [59]),
a passivation layer (4) that is provided on one side (back side) of said crystalline silicon substrate (2) and has a through hole (Figure 1 and [59]),
	a carrier collection layer (5 and 7) that is provided on said passivation layer (4) and has a first region (5) and a second region (7) having opposite conductivity types ([59]),
	a first electrode (6) that is in contact with the first region (5) of said carrier collection layer (Figure 1 and [59]),
	a second electrode (8) that is in contact with the second region (7) of said carrier collection layer (Figure 1 and [59]), and
	a doped layer (9) that is provided on the other side (front side) of said crystalline silicon substrate (2) (Figure 1 and [59]); 
wherein, said carrier collection layer (5 and 7) comes into contact with said crystalline silicon substrate (2) via the through hole on said passivation layer (4) (Figure 1); 
said doped layer (9) has a conductivity type same as the conductivity type of said crystalline silicon substrate (2) (n-type front surface field and substrate, [59]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2010/0319763), as applied to claim 1 above, in view of Chang et al. 
(US 2014/0299187).
	Regarding claim 5, Park discloses all of the claim limitations as set forth above. Park does not disclose that the crystalline silicon solar cell further comprises: an anti-reflection layer provided on said carrier collection layer; said electrode passes through said anti-reflection layer and comes into contact with said carrier collection layer.

Chang discloses a crystalline silicon solar cell in Figure 1 comprising a rear surface anti-reflection layer (32) provided on a carrier collection layer (30a); and a rear electrode (34) which passes through said anti-reflection layer (32) and comes into contact with said carrier collection layer (30a) ([36]).

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add an anti-reflection layer provided on said carrier collection layer; wherein said electrode passes through said anti-reflection layer and comes into contact with said carrier collection layer of Park, as taught by Chang, because it would amount to the combination of prior art elements according to known methods to yield predictable results.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2010/0319763), as applied to claim 1 above, in view of Choi et al. (US 2015/0381109).
	Regarding claim 10, Park discloses all of the claim limitations as set forth above. Park does not explicitly disclose a photovoltaic module, including: a cover plate, a first encapsulating adhesive film, a solar cell string, a second encapsulating adhesive film, and a back plate arranged in sequence, wherein said solar cell string comprises a plurality of solar cells, characterized in that each of said solar cells is the crystalline silicon solar cell as set forth above.

	Choi discloses a photovoltaic module in Figures 1 and 2, including: a cover plate (upper substrate 80), a first encapsulating adhesive film (60), a solar cell string (11), a second encapsulating adhesive film (70), and a back plate (lower substrate 90)arranged in sequence ([71] and [81]), wherein said solar cell string (11) comprises a plurality of solar cells ([81]).

	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Park to include a photovoltaic module, including: a cover plate, a first encapsulating adhesive film, a solar cell string, a second encapsulating adhesive film, and a back plate arranged in sequence, wherein said solar cell string comprises a plurality of solar cells, wherein each of said solar cells is the crystalline silicon solar cell as set forth above, as taught by Choi, because it would amount to the combination of prior art elements according to known methods to yield predictable results.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2010/0319763), as applied to claim 1 above, in view of Lochtefeld et al. (US 2011/0272011).

Regarding claim 7, Park discloses all of the claim limitations as set forth above. Park does not disclose a second passivation layer that is provided on the other side of said crystalline silicon substrate and has a through hole; a second carrier collection layer that is provided on said second passivation layer, and a second electrode that is in contact with said second carrier collection layer; wherein, said second carrier collection layer comes into contact with said crystalline silicon substrate via the through hole on said second passivation layer; said first carrier collection layer has a conductivity type that is opposite to that of said second carrier collection layer.

Lochtefeld discloses a crystalline silicon solar cell in Figure 11B comprising a front passivation layer (SiO2 layer) that is provided on the front side of a crystalline silicon substrate (P-type Si substrate) and has a through hole (Figure 11B, [49] and [51]); a front carrier collection layer (Epi N-type Si) that is provided on said front passivation layer (SiO2 layer) (Figure 11B), and a front electrode (Ti/Pd/Ag front contact) that is in contact with said front carrier collection layer (Epi N-type Si); wherein, said front carrier collection layer (Epi N-type Si) comes into contact with said crystalline silicon substrate (P-type Si) via the through hole on said front passivation layer (SiO2 layer) (Figure 11B).

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Park to include a second passivation layer that is provided on the other side of said crystalline silicon substrate and has a through hole; a second carrier collection layer that is provided on said second passivation layer, and a second electrode that is in contact with said second carrier collection layer; wherein, said second carrier collection layer comes into contact with said crystalline silicon substrate via the through hole on said second passivation layer; said first carrier collection layer has a conductivity type that is opposite to that of said second carrier collection layer, as taught by Lochtefeld, because it would amount to the combination of prior art elements according to known methods to yield predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234. The examiner can normally be reached Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726